552 F. Supp. 1003 (1982)
In re LONGHORN SECURITIES LITIGATION.
No. 525.
Judicial Panel on Multidistrict Litigation.
December 23, 1982.
As Corrected January 6, 1983.
Before ANDREW A. CAFFREY, Chairman, and ROY W. HARPER, CHARLES R. WEINER, EDWARD S. NORTHROP,[*] ROBERT H. SCHNACKE, FRED DAUGHERTY,[*] and SAM C. POINTER, Jr., Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
This litigation consists of 61 actions pending in seventeen districts as follows:


*1004
   District of Colorado                   10
   Western District of Oklahoma            9
   Northern District of California         6
   Northern District of Illinois           5
   Eastern District of Wisconsin           5
   District of Nebraska                    4
   District of Hawaii                      3
   Eastern District of Michigan            3
   Eastern District of Missouri            3
   District of New Mexico                  3
   District of Kansas                      2
   Southern District of New York           2
   District of Wyoming                     2
   District of Idaho                       1
   Eastern District of Pennsylvania        1
   Northern District of Texas              1
   District of Utah                        1

Presently before the Panel are two motions, pursuant to 28 U.S.C. § 1407, to centralize actions in this litigation in a single district for coordinated or consolidated pretrial proceedings. The first motion before the Panel is brought by a group of twenty defendants (the Longhorn parties), which can be categorized as follows: 1) five corporate entities (the Longhorn corporations); 2) eight limited partnership oil and gas drilling programs (the Longhorn programs), created and operated by the Longhorn corporations; and 3) seven present or former officers or directors of the Longhorn corporations. The Longhorn parties seek to centralize actions in this litigation in the Southern District of Texas. The second motion before the Panel is brought by the Federal Deposit Insurance Corporation (FDIC), a defendant in numerous actions in this litigation. FDIC seeks to centralize actions in this litigation in the Western District of Oklahoma.[1]
On the basis of the papers submitted and the hearing held, the Panel finds that 59 of the 61 actions before it raise common questions of fact and that centralization of these 59 actions in the Western District of Oklahoma will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation.[2] These 59 actions share numerous factual questions relating to the promotion and sale of limited partnership interests in the Longhorn programs. In addition, many of these actions, in various combinations, involve common factual questions concerning financing of the Longhorn programs and/or alleged fraudulent conduct of the Longhorn parties and the Penn Square Bank, N.A. of Oklahoma City in connection with those programs. Centralization of these actions under Section 1407 is therefore necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
The Western District of Oklahoma, the Southern District of Texas and the District of Colorado have been suggested by various parties to these actions as possible transferee forums for this litigation. We are persuaded that the Western District of Oklahoma, the district favored by the *1005 greatest number of responding parties, is clearly the most preferable transferee forum. Many of the activities at issue in these actions allegedly occurred at defendants' offices located in the Oklahoma City area, and therefore many of the relevant documents and witnesses are likely to be found in the Western District of Oklahoma.
IT IS THEREFORE ORDERED that transfer pursuant to 28 U.S.C. § 1407 of the actions entitled CEPO, et al.v. v. Longhorn Gas Programs, Inc., et al., D.Colorado, C.A. No. 81-Z-2152; and Sidney Lieberman v. Penn Square Bank, et al., E.D.Pennsylvania, C.A. No. 82-3373, be, and the same hereby is, DENIED.
IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A and pending in districts other than the Western District of Oklahoma, with the exception of CEPO and Lieberman, be, and the same hereby are, transferred to the Western District of Oklahoma and, with the consent of that court, assigned to the Honorable Luther B. Eubanks for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A

District of New Mexico
Carl Brown v. Longhorn Gas Programs, Inc., et al., C.A. No. 81-1017-C.
Conley G. Defferding, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-553-M.
Jack Kennedy, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-0643-HB.

District of Colorado
CEPO, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 81-Z-2152[**]
Fred B. Groves, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-Z-1177
Inland Foods, Inc., et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-Z-1165
John H. Serhant v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-Z-1230
J.M.J. Partnership, etc., et al. v. The Central Bank and Trust Co., et al., C.A. No. 82-C-1307
Four Square Investment Club, etc., et al. v. The Greeley National Bank, et al., C.A. No. 82-C-1305
John R.P. Wheeler v. The Central Bank and Trust Co., et al., C.A. No. 82-C-1306
Inland Foods, Inc., et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-1390
J.M.J. Partnership, etc., et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-1281
Inland Foods, Inc., et al. v. The Exchange National Bank, et al., C.A. No. 82-Z-1471

Eastern District of Michigan
Ralph Sophiea v. Longhorn Oil & Gas Co., et al., C.A. No. 82-73138
MOG Investors, et al. v. National Bank & Trust Co. of Ann Arbor, et al., C.A. No. 82-73563
Doylan B. Forney v. Longhorn Gas & Oil Co., et al., C.A. No. 82-73192

Eastern District of Wisconsin
Benjamin J. Free, etc. v. Longhorn Developmental Program Ltd., etc., et al., C.A. No. 82-C-1036
Gene Klurfeld v. Longhorn Developmental Program, Ltd., et al., C.A. No. 82-C-1038
Mary Jane K. Hanson v. Longhorn Developmental Program, Ltd., et al., C.A. No. 82-C-1123
Martin Siegel v. First Bank Milwaukee (N.A), C.A. No. 82-C-1124
Matt Meyer v. Longhorn Specified Property Drilling Programs, Ltd., et al., C.A. No. 82-C-1108

Eastern District of Pennsylvania
Sidney Lieberman v. Penn Square Bank, et al., C.A. No. 82-3373[**]


*1006 Western District of Oklahoma
Charles M. Williams, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-1898
Edward G. Hirn v. Penn Square National Bank, et al., C.A. No. 82-949-T
American Bank & Trust, etc. v. Federal Deposit Insurance Corp., etc., et al., C.A. No. Civ-82-1292-E
D & G Enterprises, et al. v. Longhorn Oil & Gas Co., et al., C.A. No. 82-1415
Charles R. Gibbs, et al. v. Security Bank and Trust Co., et al., C.A. No. 82-1681
Jack Coleman, et al. v. Longhorn Developmental Program, Ltd., et al., C.A. No. 82-1529
Neal A. McCaleb v. Federal Deposit Insurance Corp., et al., C.A. No. 82-1528
William W. Cook, et al. v. Citizen's National Bank & Trust Co., C.A. No. 82-1679
F. Joseph Scharon v. Federal Deposit Insurance Corp., et al., C.A. No. 82-1575

District of Utah
Alan F. Frank, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. C-81-0897J

Northern District of California
Frank Thomas, et al. v. Penn Square National Bank, N.A., etc., et al., C.A. No. C82-4139-WTS
Robert R. Agnew, et al. v. Penn Square National Bank, etc., et al., C.A. No. C82-4138-RPA
Frank C. Lenahan, et al. v. Penn Square National Bank, etc., et al., C.A. No. C-82-4137-SAW
Arthur J. Shartiss, et al. v. Penn Square National Bank, N.A., et al., C.A. No. C82-4501-EFL
Robert R. Agnew, et al. v. Penn Square National Bank, N.A., et al., C.A. No. C-82-4452-SC
Norman Hinman, et al. v. Federal Deposit Insurance Corp., etc., et al., C.A. No. C82-4453-WAI

District of Idaho
Edward G. Hirn v. First Interstate Bank of Idaho, etc. C.A. No. 82-1285

District of Nebraska
Richard C. Kekeisen, et al. v. Northwestern National Bank, et al., C.A. No. 82-0-400
Edward E. Gatz, et al. v. Southwest Bank of Omaha, et al., C.A. No. 82-0-398
David N. Kettleson, et al. v. Northwestern National Bank, et al., C.A. No. 82-0-399
Harold H. Brandt, et al. v. The Omaha National Bank, et al., C.A. No. 82-0-397

District of Wyoming
G. Bland Hoke, Jr., et al. v. First Wyoming Bank, etc., C.A. No. C-82-0314
Pacific Investments, et al. v. First Wyoming Bank, et al., C.A. No. 82-347

Northern District of Texas
Laurella J. Milfeld v. Longhorn Oil & Gas Co., et al., C.A. No. CA4-82-385K

District of Kansas
Richard E. Smith, et al. v. Longhorn Gas Programs, Inc., et al., C.A. No. 82-C-1728
Fran D. Jabara, et al. v. Kansas State Bank & Trust Co., et al., C.A. No. 82-1808

Eastern District of Missouri
Laurence Avins v. County Bank of St. Louis, et al., C.A. No. 82-1531
Climate Engineering Corp. v. United Missouri Bank of St. Louis, et al., C.A. No. 82-1492
Arthur J. De Shelter v. The Mark Twain State Bank, et al., C.A. No. 82-1530

Southern District of New York
CGZ Partnership, etc., et al. v. Longhorn Gas Program, Inc., et al., C.A. No. 82 Civ 4721 (LPG)
Arlene Roberts v. Longhorn Gas Programs, Inc., et al., C.A. No. 82 Civ 5766

Northern District of Illinois
David C. Burnidge v. Federal Deposit Insurance Corp., et al., C.A. No. 82C5154
Roy Jackson, et al. v. Suburban National Bank of Woodfield, C.A. No. 82C5405
*1007 Ronald M. Semevolos v. First National Bank and Trust Co. of Rockford, C.A. No. 82C20158
Randolph G. Lundeen v. American National Bank and Trust Co. of Rockford, C.A. No. 82C20157
Timothy Brennan v. First National Bank of Freeport, C.A. No. 82C20152

District of Hawaii
Ray L. Wilson v. Bank of Hawaii, C.A. No. 82-0515
Lyle L. Guslander, et al. v. Bank of Hawaii, C.A. No. 82-0516
James C. Wo, et al. v. First Hawaiian Bank, C.A. No. 82-0517
NOTES
[1]   Judge Fred Daugherty recused himself and took no part in the decision of this matter. In addition, Judge Edward S. Northrop took no part in the decision of this matter.
[]  Taken together, the Longhorn parties' motion, as amended, and FDIC's motion, as amended, seek centralization of 64 actions. Included among these actions are two actions  GEOPET, et al. v. Longhorn Oil Gas Co., et al., E.D.Michigan, C.A. No. 82-72567; and Kenneth O. Belby, et al. v. Utica National Bank & Trust Co., W.D.Oklahoma, C.A. No. 82-922-B  which have been dismissed by orders of the respective courts. In addition, a third action  John R. Serhend, et al. v. Greeley National Bank, et al., D.Colorado, C.A. No. 82-CV-528  was apparently improperly included on FDIC's motion, in that no such action is pending in the District of Colorado under that docket number. Accordingly, the two motions, as amended, encompass a total of 61 actions presently pending in federal district courts.

The Panel has been advised that numerous other related actions are now pending in federal district courts. These actions will be treated as potential tag-along actions. See Rules 9 and 10, R.P.J.P.M.L., 89 F.R.D. 273, 278-80 (1981).
[2]  Two actions  CEPO, et al. v. Longhorn Gas Programs, Inc., et al., D.Colorado, C.A. No. 81-Z-2152; and Sidney Lieberman v. Penn Square Bank, et al., E.D.Pennsylvania, C.A. No. 82-3373  are excluded from the transfer ordered herein. Counsel for the parties in Lieberman have represented, at oral argument on this matter, that an order voluntarily dismissing Lieberman will be entered in the near future. Similarly, counsel for the parties in CEPO have represented, at the oral argument, that settlement has been reached in CEPO and that dismissal of that action is imminent. In reliance upon these representations, we conclude that transfer of Lieberman and CEPO at this time would not necessarily serve the convenience of the parties and witnesses or promote the just and efficient conduct of this litigation.
[**]   Pursuant to the accompanying order, transfer of this action has been denied.